DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on the merits for application no. 17/417,509 filed 23 June 2021. Claims 1, 3-15 pending. Claims 2, and 16-20 canceled. 

Allowable Subject Matter
Claims 1, 3-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A vehicle drive apparatus comprising: a rotary electric machine serving as a driving force source for a wheel; a rotor support member supporting a rotor of the rotary electric machine; a connecting shaft connected to the rotor support member; a fluid transmission device connected to the rotor support member through the connecting shaft; and a case housing the rotary electric machine, the rotor support member, the connecting shaft, and the fluid transmission device, wherein one side in an axial direction is a first axial side, and the other side opposite to the first axial side in the axial direction is a second axial side, the vehicle drive apparatus further comprises a first bearing disposed between the rotor support member and the case in a radial direction so as to restrict movement of the rotor support member to the first axial side relative to the case, and a second bearing disposed between the connecting shaft and the case in the axial direction so as to restrict movement of the connecting shaft to the second axial side relative to the case, the fluid transmission device is disposed on the first axial side relative to the connecting shaft, the rotor support member includes a tubular portion having a tubular shape extending in the axial direction and fitted to an outer peripheral surface of the connecting shaft, the connecting shaft includes a protrusion protruding to the second axial side relative to the tubular portion, and a retained member that is separate from the rotor support member and the connecting shaft and that is retained at a location on an outer peripheral surface of the protrusion adjacent to the tubular portion on the second axial side in order to restrict movement of the connecting shaft to the first axial side relative to the tubular portion.
Regarding claim 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, applicant amended claim 1 to include limitations regarding the design of the oil passage. Without any further references that teach or disclose the claimed system, the claim is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08 August 2022 with respect to pg. 10 has been fully considered and are persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659